               EXHIBIT 4

                        Part 4




Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 1 of 44
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 2 of 44

1 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 3 of 44

2 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 4 of 44

3 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 5 of 44

4 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 6 of 44

5 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 7 of 44

6 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 8 of 44

7 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 9 of 44

8 of 9                                                                                                     10/24/2018, 11:33 AM
MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP   https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on...




                    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 10 of 44

9 of 9                                                                                                     10/24/2018, 11:33 AM
 Follow us on ,                                                                                                                                                                 Get theAllre6pe mag3zin



 olirecipes!                  BROWSE v                                                                                   Ingredient Search
                                                                                                                                                                       n        Create a profile



              ,.,,""          Trusted Brands R1I!<:ipeand TIps                                                                                                        Re<::ommended

         Chocolate Caramel Pretzel Crisps


                o made it      0 reviews         _ photos
           R1I!<:'pe by: SlLKk FXIOfY' Pr~ Crisps"

           "T~ chocolate-aramel SrlXU are dipped In
&'   11k   chocolilte and tlJ9Ped with cl\o(ol"le chips and
           crumblfii toffee brittle."




                                   o          I Made tt             IJI    Rate it                ~ Print             ®      Pin                    n     Share




     Ingredients                                                                                                     3Om@ 48servlnp" U4cals.L



     +     48 Ortglnal Snxk F3CtO~ Pre~l
           Cr1sp~.dMded
                                                                    +     2 cups miniature sem~ chocol3le
                                                                          chips
                                                                                                                  On Sale
                                                                                                                  Whot· ......"'..-JOU.
                                                                                                                                                    GO            0

     +     lcupbutte.                                               +     1 cup choco/ate -a>atfii toffee bits




            .
            )6S het)'d~

                ~
                          Vol ..... Orpnk


            ~s.w...,S<,oI9 .... I •     .,.
                                                                o         Add all ingred",nts 10 list


            "
     +     1 cup light blOWn sugar




     Directions                                                                                                                      Add a note,'         Print ~



            ''''m
            .o
                          ,-
                          .o m
                                                                                                                 You might olso like

                                                                                                                             French Chocolate Mousse
                                                                                                                             with Orange
            p.eheat oven to ~ degrees f II n degr..... q. Une a rimmed baking <h ....1 WIth ~rchment                         w.,"'"       00"' .... _

                                                                                                                              f _ .... "_ ... . -
            '''''',                                                                                                           S,lted DafllChocolate




                                                                                                                                    --
            Amlnge 24 P.etzel Crisps(R) /au up in         p'e~red   t...king sheet (yooJ may need 2 meets).                   Hazelnut Caramel Truffles
                                                                                                                                  .-.t. _ _ nuttJ_


            "'-ell butte. and brown sup In a he.vy ~uc"fWn over medium-high heaL stir constantly until
                                                                                                                             s,lted caramel Chocw.te
            mixture comes to " boll Boil until mixture c... ts a spoon, 4 to 6 minutes. II<!fTKI\/e f.om heaL
                                                                                                                             Chip Cookies
                                                                                                                                   kll. oholt.caramello
                                                                                                                              _iIIO'
            Drizzle Ituspoon caramel onto fKh pretzel in the pans, covering pr..u el fronts. Reserve the
            rest 01 the caramel. Bake pretzEls In pr.. heated aven 3 minutes; . emave.

                                                                                                                 Get the mogozine
            Spnnkle chocolate chips onto taked pr..u els; .eturn p. n to ov.. n for 1 rninut\'. Quickly tGP
                                                                                                                                   Get a full Y".r for $10!
            with reserved PretzeICrispsIR) ,prer.singlightly. Cool 1 rninut ...
                                                                                                                                   Cool< S-u, -..kdoy dinoer-s
                                                                                                                                   Oftrybme.

            Using tongs, dip each cookie Into remaini ng (ara mel .nd place on a cooling .ock over
            parchment paper. Sprinkle with chocolate chi ps a nd tofle .. bits. Allow to cool.



 Nutrition Facts

 Per Serving: 12. "Iones; 1.8 g fat; 14.1 Q"rbohyd rates; 0.5 Ii prote in; 14 mg
 (holesterol; ~ rng sodium. full nulntH




                      O    lrl(!dE't



     Share            Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 11 of 44
®OO GG
Explore more




                                                                                                                      Chocolate Ganache

                                                                                                                      " ,.
Chocolate and Cookie   WhiteCoocolate             Sarah's I WantS'more   Salted Caramel           Snack Factory"
Doogh Pretzel Cr. ..   PreUel CriSJl'l" Spa ...   PreUel Crisps(...      PreUel Roll Bite         PreUel Crisps ...

****t 6                ***** 2                    ****t 2 ****
Reviews        0                                                                                                               Read all ,,,,,jews   IJI




                                                                                                                                       -.,rtis.ing
                                                                                                                                       Advertise with lh

                                                                     Job. al Allredp6                                                  ", ...ed ith W<>m<n'. Network




Support                                                              GlobalCommunily                                                   More Allre.:ipes
Si~Map                                                                                                                                 AI~Ip""      "'_gali"" - Subscribe
C""tactU.                                                                                                                              AI~Ip""App"

Customer Support                                                     e 2018 AlI~I~.c"",                                                Food Wishes Videos
                                                                     All Right. Re..,r=d
                                                                                                                                       n", Allreclp6 Blog
                                                                     Privocy Policy Your C.~lomi. Rights

                                                                     Ell Priv3CY Policy
                                                                     Term.ofSe<vkr
                                                                     D.ta Policy
                                                                     Ell Dot. Subject Roqu..ts

                                                                     AdCho<= I>




                   https://www.allrecipes.com/recipe/256718/chocolate-caramel-pretzel-
                   crisps/




              Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 12 of 44
(6) Pretzel Crisps: Overview | LinkedIn                                                                         https://www.linkedin.com/company/pretzel-crisps/




                                   Ditch the Dongle! - Get 15% OFF of our Lifesize Share. Promo code: 15OFFSHARE. Buy Now! Ad




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 13 of 44

1 of 1                                                                                                                                    10/24/2018, 11:34 AM
Pretzel Crisps Original Deli Style Pretzel Crackers | Hy-Vee Aisles Onli...    https://www.hy-vee.com/grocery/PD7614031/Pretzel-Crisps-Original-De...




           ←




                                                                   More Varieties




                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 14 of 44

1 of 5                                                                                                                         10/24/2018, 11:35 AM
Pretzel Crisps Original Deli Style Pretzel Crackers | Hy-Vee Aisles Onli...   https://www.hy-vee.com/grocery/PD7614031/Pretzel-Crisps-Original-De...




                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 15 of 44

2 of 5                                                                                                                        10/24/2018, 11:35 AM
Pretzel Crisps Original Deli Style Pretzel Crackers | Hy-Vee Aisles Onli...   https://www.hy-vee.com/grocery/PD7614031/Pretzel-Crisps-Original-De...




                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 16 of 44

3 of 5                                                                                                                        10/24/2018, 11:35 AM
Pretzel Crisps Original Deli Style Pretzel Crackers | Hy-Vee Aisles Onli...   https://www.hy-vee.com/grocery/PD7614031/Pretzel-Crisps-Original-De...




                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 17 of 44

4 of 5                                                                                                                        10/24/2018, 11:35 AM
Pretzel Crisps Original Deli Style Pretzel Crackers | Hy-Vee Aisles Onli...   https://www.hy-vee.com/grocery/PD7614031/Pretzel-Crisps-Original-De...




                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 18 of 44

5 of 5                                                                                                                        10/24/2018, 11:35 AM
Snack Factory Deli Style Garlic Parmesan Pretzel Crisps                   https://www.cashwisedelivers.com/displayproductdetail?productId=411...



          Fargo Metro                                                                                           Log In      Sign Up


            What can we help you find?



           PRODUCTS               Bakery          Buns & Rolls




           Snack Factory Deli Style Garlic Parmesan Pretzel Crisps
           Item Size: 7.2 OZ | Item #: 41198 | Price per count : $0.483




           $3.48
                       1                    Add to Cart




           Product Description
           Deli-Style GARLIC PRETZEL CRISPS are a zingy twist on an old favorite, with great gourmet
           taste from naturally wholesome ingredients. The best part of the pretzel - that satisfying flavor
           and crunch - is crispy thin and baked with a light, savory garlic flavor for big flavor in a light,
           crispy snack. Enjoy them straight from the bag, or dip your crisp into a hummus or creamy
           cheese dip.

           Health Attributes:
                   Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 19 of 44

1 of 1                                                                                                                    10/24/2018, 11:36 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 20 of 44

1 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 21 of 44

2 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 22 of 44

3 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 23 of 44

4 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 24 of 44

5 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 25 of 44

6 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Original Deli Style Pretzel Crisps | Fooducate   https://www.fooducate.com/app#!page=product&id=C7E1D518-31E6-1...




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 26 of 44

7 of 7                                                                                                     10/24/2018, 11:37 AM
Snack Factory Pretzel Crisps, 26 oz. - BJs WholeSale Club                                                                               Page 1 of 2



        Home / Back to School / Canned & Packaged Food / Snacks / Salty Snacks



      Snack Factory Pretzel Crisps, 26 oz.
      Item: 32451 Model: PRTZCR26OZ
       Be the first to write a review   Read Reviews




      $5.99
       Qty: 1                                                                                   ADD TO CART

                                                                                                  + Add to List




       Shipping Options

            In Stock                                                                                                    DELIVER TO : 0000


            Delivery Available




        Product Summary

        Snack Factory Pretzel Crisps are thin, crunchy pretzel crackers that are great for dipping or topping. Plus, they contain no trans fat,
        saturated fat or cholesterol so you can feel good about your snacks. Kosher.


        Product Features:


      • Thin pretzel crackers are perfect for dipping to having with cheese slices
      • Made in the USA
      • Kosher
      • Includes one 26 oz. bag


        (Model PRTZCR26OZ)


        Product Warnings and Restrictions:


      • Contains wheat
      • Shelf life: 210 days
        Specifications
        Reviews (
        Shipping & Returns



        Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 27 of 44

https://www.bjs.com/product/snack-factory-pretzel-crisps--26-oz-/3000000000000199455                                                    10/24/2018
Snack Factory Pretzel Crisps, 26 oz. - BJs WholeSale Club                                                                               Page 2 of 2



      Description

      Snack Factory Pretzel Crisps are thin, crunchy pretzel crackers that are great for dipping or topping. Plus, they contain no trans fat,
      saturated fat or cholesterol so you can feel good about your snacks. Kosher.


      Product Features:


    • Thin pretzel crackers are perfect for dipping to having with cheese slices
    • Made in the USA
    • Kosher
    • Includes one 26 oz. bag


      (Model PRTZCR26OZ)


      Product Warnings and Restrictions:


    • Contains wheat
    • Shelf life: 210 days

      Specifications
      Reviews ()
      Question & Answer
      Shipping & Returns




        Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 28 of 44

https://www.bjs.com/product/snack-factory-pretzel-crisps--26-oz-/3000000000000199455                                                    10/24/2018
          ~ rLUtee
            DWELLING
            Fresh Recipes for Everyday Life
                                                                             HOME       ABOU T   RECIPES   CONTACT        WORK WITH ME                PRIVACY POLICY




                             BUTTERFINGER PRETZEL CRISPS



«           These Butterfinger Pretzel Crisps combine salty pretzel crisps w ith milk chocolate, a
               hint of rum extract, an d BUTIERFINGERSI You better be lieve these will become
                                             your new favorite snackl
                                                                                                                                                                             »
                                                                                                                           HEY THERE, I'M CATHY!
                                                                                                                W elcome to Lemon Tree Dvl/e/I'rIg . where I create easy
                                                                                                               fr.,,;h recipes 10< eve<yd"y IiI". I behevethatgood food"
                                                                                                                  "",,,ntta be shared. aroJ I can 't wa it to share all my
                                                                                                                                   favOflteswrthyoo l




                                                                                                                      find a recipe



                                                                                                                                   Ad closed by
                                                                                                                                       Google
                                                                                                                                WilW'
                                                                                                                                   W hy this ad? [t>




                                                                                                                              '" MEDIAVINE R"I'O't'his.t




                                                                                                                        GET WEEKLY RECIPES
           So. I've fallen into a BAD habit involving late night snacking. As in - as soon as the girls              STRAIGHT TO YOUR IHBOX!
                          are all in bed, I'm for sure hitting the snack cab inet (Yikeslll)




    Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 29 of 44
        And I used to be so goodl Honestly_ For the longest time,l was content w ith a big bowl
         of fru it or some ca rrots and d ip_ But then I st arted finding (and buying) snacks Ilovel
       Snacks I'm now ad dicted to_ Like flavored pretzel pieces and Cajun snack mix and salted




        And it's f unny ____ because now that I've fallen for these snacks, a bowl of late night fru it
       does nothing for me_ Not hingl How unfair is t haW What I wouldn 't do to go back to t he
                                              w ay things werel




Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 30 of 44
                           BIfTTERFINGER PRmU CRISPS - ALATE NIGHT SNACK!
         But I can't And rather than fight it. I've decided to embrace it l At least for now. I've
       started to feel like if I'm going to be snacking... it might as well be deliciousl So I dreamed
       UP these Butterfinaer Pretzel Crisps. The oerfect combination of saltv and sweet. with a




        So are you with me? With the late night snacking and the need for deliciousness and
           these Butterfinger Pretzel Crisps? I thought so. That's w hy we're friendsl Enjoyll




Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 31 of 44
        chocolate , a hint of rum extract arid BUTIERFINGERSI You bette r
        bel ieve these w ill become you r new favorite snack!




        ", Author               Cathy Trochelmarl                                       tjl Pnnt

        INGREDIENTS
          • 1 package 7.2 oz. Pretzel Crisps
          • 112 package 8 oz. Chocolate Cand iquik or meltable milk choco late
          • 112 tsp_ rum extract
          • 112 c_ crus hed Butterfingers

        INSTRUCTIONS
         1 Melt chocolate over low heal: stir irl rum extract

         2 Dip Pretzel Crisps halfway; place on wax paper and sp rinkle w ith Butterfinger pieces

         3 Let stand un til hardened



        If you are a late n ight snacker like myself, be sure to try my




Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 32 of 44
            For more great recipe ideas, make sure you are following me on




                                  BY CATHY TROCHElNAN I FEBRUARY 19, 2016




        COMMENTS



                    says
                      1 2(h

           These look so good and I love Pretzel Crispsl Pinningl




                          ~ all             says
                      1 2(h

           I am all about snacks when the babies go to bed_ This sounds perfect




              lly N,                 says
                              2(1


           My kids are going to love this snack




                    says




                   says




           •••••
           No body w ill lay a finger on my Butterfinger Pretzel Crisps that's for surell




                     11       2( h


           I am already a horrible night snacker and now you have created these
           pretzels w ith my favourite chocolate bar?1Ahhhhill




                      rug         Fo j      M<     , says
                      2       2( h           14

           I LOVE these II I am all about the sweet & salty snack combo, and then you
           went and added one of my favorite candy bars to the mix_ @ YUMI




Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 33 of 44
             ;h oll@ Wr             ~     Flr:     says
                             21, 2( 11    ~)9



            I love salty-sweet snacks so these look outrageously deliciousl




            Jess says
                             12, 2( 11      14



            to late night snacking and I have to stop the habit It's awful! Nothing
            makes me more giddy than junk carbs and cheesy tv. These yummy
            pretzels look so good..! surely would over indulgel




                 thy    "I           says
            AI     2; 2l _           11

            This is seriously a brilliant idea




                       says
                        2, .L6


            Please let me know if yo&ur8217 ;#e looking for a article writer for your
            site. You have some real ly good posts and I think I would be a good asset
            If you ever want to take some of the load off, I'd real ly like to write some
            material for your blog in exchange for alink back to mine. Please blast me
            an email if interested. Kudosl




        UAYE AREPLY
        Your email address wil l not be published. Required fields are marked <-


        Comment




        Name <-




        Website




        Recipe Rating




        o By submitting this comment you agree to share your name, email address,
        website and IP address w ith Lemon Tree Dwelling This information wi ll not be
        used for any purpose other than enabling you to post a comment ..




                                                          Select Cate gory                  Find a recipe


Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 34 of 44
Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 35 of 44
Chocolate Pretzel Crisps Nachos Recipe | Food Network                             Page 1 of 1




Chocolate Pretzel Crisps
Nachos
Recipe courtesy of Pretzel Crisps




                                            Directions:
Ingredients:
•   1 bag Original Pretzel Crisps®
                                             1     Toss together your desired
                                                   amount of Pretzel Crisps®,
•   Semi-Sweet Chocolate Chips
                                            chocolate chips and mini
•   Mini Marshmallows
                                            marshmallows in a large bowl. Turn
•   Chocolate Fudge Sauce, Warmed
                                            them out onto your serving dish.
•   Butterscotch or Caramel Sauce, Warmed
                                            Then drizzle with warmed fudge and
•   Sprinkles
                                            butterscotch (or caramel) sauce.
                                            Top immediately with sprinkles.
                                            Serve chocolate Pretzel Crisps®
                                            nachos on their own, or with a side
                                            of ice cream.




          Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 36 of 44

https://www.foodnetwork.com/recipes/chocolate-pretzel-crisps-nachos-3414668       10/24/2018
Pretzel Crisps Original Deli Style Pretzel Crackers 7.20 oz Giant Eagle   http://grocery.gianteagle.com/pd/Pretzel-Crisps/Original-Deli-Style-Pretz...




                       Stores
          Share This




              Pretzel Crisps Original Deli Style Pretzel Crackers


                                            $2.99




                                                              ADD TO LIST


                   Giant Eagle - West Seventh Street
                   Not your store?




              Details

              7.20 oz
              SKU / UPC: 049508006008


              Nutrition

                                                                Nutrition Facts

                            Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 37 of 44

1 of 4                                                                                                                        10/24/2018, 11:45 AM
Pretzel Crisps Original Deli Style Pretzel Crackers 7.20 oz Giant Eagle   http://grocery.gianteagle.com/pd/Pretzel-Crisps/Original-Deli-Style-Pretz...



              Serving Size 28 g
              Servings Per Container 7

              Amount Per Serving
              Calories 110                                                     Calories from Fat 0

                                                                                                                  % Daily Value*
              Total Fat 0                                                      0%
              Saturated Fat 0                                                  0%
              Trans Fat 0
          Share This




              Cholesterol 0                                                    0%
              Sodium 330                                                       14%
              Total Carbohydrate 23                                            8%
              Dietary Fiber 1                                                  4%
              Sugars 2
              Protein 3

              Vitamin A                                                        0%
              Vitamin C                                                        0%
              Calcium                                                          0%
              Iron                                                             0%


              Ingredients

              Wheat Flour, Sugar, Salt, Malt Syrup.


              Other Info

              Manufacturer

              Snyder's-Lance, Inc.



              Drug Interactions & Precautions

              Contains Wheat. Made in a facility that processes milk and soy.


                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 38 of 44

2 of 4                                                                                                                        10/24/2018, 11:45 AM
Pretzel Crisps Original Deli Style Pretzel Crackers 7.20 oz Giant Eagle   http://grocery.gianteagle.com/pd/Pretzel-Crisps/Original-Deli-Style-Pretz...



              Safety Warnings

              Contains Wheat. Made in a facility that processes milk and soy.



         You May Also Like
          Share This




                        Benzel's - Pretzel
                          Thins - Tiny

                        SKU:




                  Utz - Pretzels - Extra


                        SKU:




                         Utz - Pretzels -
                       Sourdough Specials

                        SKU:



                               Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 39 of 44

3 of 4                                                                                                                        10/24/2018, 11:45 AM
Pretzel Crisps Original Deli Style Pretzel Crackers 7.20 oz Giant Eagle   http://grocery.gianteagle.com/pd/Pretzel-Crisps/Original-Deli-Style-Pretz...



                                                    Privacy Policy         Terms of Use

                                                        © 2018 MyWebGrocer, Inc.
                                                             All Rights Reserved
          Share This




                       Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 40 of 44

4 of 4                                                                                                                        10/24/2018, 11:45 AM
Pretzel Crisps – Snyder's-Lance – Let's Connect                                 https://slletsconnect.com/pretzel-crisps/




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 41 of 44

1 of 4                                                                                           10/24/2018, 11:46 AM
Pretzel Crisps – Snyder's-Lance – Let's Connect                                 https://slletsconnect.com/pretzel-crisps/




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 42 of 44

2 of 4                                                                                           10/24/2018, 11:46 AM
Pretzel Crisps – Snyder's-Lance – Let's Connect                                      https://slletsconnect.com/pretzel-crisps/




                                                                      Select files




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 43 of 44

3 of 4                                                                                                10/24/2018, 11:46 AM
Pretzel Crisps – Snyder's-Lance – Let's Connect                                 https://slletsconnect.com/pretzel-crisps/




                      Case 3:17-cv-00652-KDB-DSC Document 43-4 Filed 10/29/18 Page 44 of 44

4 of 4                                                                                           10/24/2018, 11:46 AM
